Jackson, Judge.
Leaptrot held a younger judgment against one Riddle, and by process of garnishment brought $650 00 into court. Bullard held an older judgment and claimed the money on it. The court directed the money to be paid to his ji.fa., after paying all expenses, including $100 00 attorney’s fees, and ordered the whole sum, fees and all, to be credited on the older ji.fa. Bullard excepted to all expenses being credited on his fi. fa., but insisted that the younger y?, fa., which brought in the money but realized nothing, should be credited with its part, pro rata, of expenses.
We think that the court did right. The statute is plain— Code sec. 3545 — and the sense of the law equally plain. Bullard has reaped where he did not sow; indeed, he has gathered in his barn what he neither sowed, reaped or otherwise labored for. Surely he ought to pay the laborer, and not insist that the younger fi. fa., which got nothing, should pay any part. Its pro rata of expense is nothing, because it got nothing.
Judgment affirmed.